 

Exhibit 10.2

 



FIRST AMENDMENT TO CREDIT AGREEMENT

  

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as
of April 13, 2020 (the “Amendment Effective Date”), is made among COHERUS
BIOSCIENCES, INC., a Delaware corporation (the “Borrower”), HCR COLLATERAL
MANAGEMENT, LLC, as administrative agent (in such capacity, “Administrative
Agent”) and the Lenders signatory hereto representing the Required Lenders.

 

Borrower, the Lenders and Administrative Agent are parties to a Credit Agreement
dated as of January 7, 2019 (as amended, restated or modified from time to time,
the “Loan Agreement”). Borrower has requested that the Required Lenders agree to
certain amendments to the Loan Agreement. The Required Lenders have agreed to
such request, subject to the terms and conditions hereof.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1      Definitions; Interpretation.

 

(a)            Terms Defined in Loan Agreement. All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan Agreement.

 

(b)            Interpretation. The rules of interpretation set forth in
Section 1.02 of the Loan Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.

 

SECTION 2      Amendment to the Loan Agreement. Section 8.03(h)(vi) of the Loan
Agreement is hereby amended and restated in its entirety as follows:

 

“(vi) immediately after giving effect to the incurrence of any Convertible Bond
Indebtedness, the aggregate outstanding amount of all Convertible Bond
Indebtedness (excluding, for the avoidance of doubt, the Existing Convertible
Notes) shall not exceed the greater of (x) $230,000,000 and (y) twenty percent
(20%) of the Borrower’s Market Capitalization as of the date of pricing for such
Convertible Bond Indebtedness,”

 

SECTION 3      Miscellaneous.

 

(a)            References Within Loan Agreement. Each reference in the Loan
Agreement to “this Agreement” and the words “hereof,” “herein,” “hereunder,” or
words of like import, shall mean and be a reference to the Loan Agreement as
amended by this Amendment.

 

(b)            Binding Effect. This Amendment binds and is for the benefit of
the successors and permitted assigns of each party.

 

(c)            Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

(d)            Severability of Provisions. Each provision of this Amendment is
severable from every other provision in determining the enforceability of any
provision.

 

(e)            Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Amendment. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.

 



1

 

 

(f)            Loan Documents. This Amendment and the documents related thereto
shall constitute Loan Documents.

 

(g)            Electronic Execution of Certain Other Documents. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation assignments,
assumptions, amendments, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

  

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 



2

 

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

  

BORROWER:COHERUS BIOSCIENCES, INC.,
a Delaware corporation     By: /s/ Dennis Lanfear  Name: Dennis Lanfear  Title:
President and Chief Executive Officer

 

[Signature Page to First Amendment to Credit Agreement]

 



3

 

    Acknowledged and agreed:   ADMINISTRATIVE AGENT: HCR Collateral Management,
LLC     By: /s/ Clarke B. Futch   Name: Clarke B. Futch
Title: Managing Partner

 

[Signature Page to First Amendment to Credit Agreement]

 



4

 

 

 



 LENDERS: HEALTHCARE ROYALTY PARTNERS III, L.P.,
a Delaware limited partnership        By: HealthCare Royalty GP III, LLC, its
general partner       By: /s/ Clarke B. Futch   Name: Clarke B. Futch
Title: Managing Partner        HCRP OVERFLOW FUND, L.P.,    a Delaware limited
partnership        By: HCRP Overflow GP, LLC, its general partner       By: /s/
Clarke B. Futch   Name: Clarke B. Futch
Title: Managing Partner        MOLAG HEALTHCARE ROYALTY, LLC,    a Delaware
limited liability company       By: /s/ Clarke B. Futch   Name: Clarke B. Futch
Title: Managing Partner

 

[Signature Page to First Amendment to Credit Agreement]

 



5

 